Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 1 of 15   PageID #: 401



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI`I
  ___________________________________
                                      )
  KEVIN T. AUBART,                    )
                                      )
                 Plaintiff,           )
                                      )
       v.                             ) Civ. No. 19-00459-ACK-KJM
                                      )
  RYAN MCCARTHY,                      )
  Acting Secretary of the Army,       )
                                      )
                 Defendant.           )
  ___________________________________)


        ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
            SECOND AMENDED FEDERAL TORT CLAIMS ACT COMPLAINT

              Plaintiff Kevin T. Aubart, a civilian employee of the

  United States Department of the Army, asserts a claim for “legal

  malpractice” against Defendant Ryan McCarthy, Acting Secretary

  of the Army (the “Army”), pursuant to the Federal Tort Claims

  Act (the “FTCA”), 28 U.S.C. § 1346 et seq.         After his original

  complaint, ECF No. 8, was dismissed without prejudice for want

  of subject-matter jurisdiction under the FTCA, Plaintiff Aubart

  amended his claims to allege “legal malpractice” based on the

  conduct of an Army attorney.       ECF No. 42.    The Army has again

  moved to dismiss under Federal Rule of Civil Procedure (“Rule”)

  12(b)(1) for lack of subject-matter jurisdiction.          For the

  reasons detailed below, the Court GRANTS Defendant’s Motion to

  Dismiss, ECF No. 43, and hereby dismisses Plaintiff’s claims

  with prejudice.

                                     - 1 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 2 of 15   PageID #: 402




                                  BACKGROUND

  I.    Procedural Background

              In 2017, Plaintiff sued the Army seeking reimbursement

  of travel expenses arising from his temporary relocation to

  Schofield Barracks from his permanent duty station at Fort

  Shafter.    See Aubart v. Esper, Civ. No. 17-00611-LEK-KJM (the

  “2017 Reimbursement Action”).       Judge Kobayashi granted summary

  judgment in the Army’s favor, which is currently on appeal

  before the Ninth Circuit.       See Aubart v. McCarthy, No. 19-16676

  (9th Cir.).    Plaintiff thereafter brought this case alleging

  that Army employees and leadership made various

  misrepresentations intended to deprive Plaintiff of mileage and

  travel benefits to which he was entitled.

              The Court dismissed Plaintiff’s prior iteration of his

  complaint for lack of subject-matter jurisdiction.           See ECF No.

  37 (“Prior Dismissal Order”).       The Court held that none of the

  claims fell within the FTCA’s limited waiver of sovereign

  immunity because (1) they all sprang from federal rather than

  state law, (2) the employment-related “whistleblower” or

  “retaliation” claims were preempted by the Civil Service Reform

  Act (“CSRA”), and (3) any claims arguably based on state law

  causes of action were excluded from the waiver of sovereign

  immunity pursuant to 28 U.S.C. § 5680(h), the “misrepresentation

                                     - 2 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 3 of 15   PageID #: 403



  exception.”    Id. at 23.    With Plaintiff being pro se, the Court

  granted leave to amend, with the exception of the claims

  preempted by the CSRA, which the Court dismissed with prejudice.

  Id. at 23-24.

              Plaintiff filed the now-operative complaint on June

  17, 2020, asserting a claim for legal malpractice.            See ECF No.

  42 (“Second Amended Complaint” or “2AC”).          The Army moved for

  dismissal two weeks later, arguing that the Court is still

  without jurisdiction.      ECF No. 43 (“Motion”).       Plaintiff filed

  his Opposition on July 12, ECF No. 46, and the Army filed its

  Reply on July 28, ECF No. 48.        The Court held a telephonic

  hearing on Tuesday, August 11, 2020.

  II.   Factual Allegations

              The Second Amended Complaint reframes many of the

  previously-asserted factual allegations to assert a claim for

  “legal malpractice.”      See 2AC.    The allegations target Army

  attorney Rachael Orejana, who represented the Army in

  administrative agency proceedings before the Civil Board of

  Contract Appeals (“CBCA”), in which Plaintiff sought travel

  reimbursement.1/    According to the Second Amended Complaint, Ms.

  Orejana, “while working within the scope of her federal


        1/ In his Opposition, Plaintiff raises for the first time allegations
  against Scott Chilson. The Court will not consider new allegations raised
  for the first time in opposition briefing. See Gaspar v. JP Morgan Chase
  Bank, Nat’l Ass’n, Civ. No. 10-00064 DAE-RLP, 2012 WL 380968, at *6 n.2 (D.
  Haw. Feb. 6, 2012).

                                     - 3 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 4 of 15   PageID #: 404



  employment as a US Army lawyer,” was negligent in (1) providing

  the Army with incorrect legal advice regarding Plaintiff’s claim

  for mileage reimbursement, 2AC at 1-3; (2) making “factually

  incorrect” statements in pleadings filed on behalf of the Army

  in agency proceedings, id. at 2-3; and (3) failing to disclose

  to Judge Kobayashi in the 2017 Reimbursement Action that

  statements made in the agency proceedings were incorrect, id. at

  3-4.

              Plaintiff also alleges that Ms. Orejana breached a

  “duty to all soldiers” by depriving Plaintiff of “lawful travel

  reimbursement.”     Id.   Plaintiff alleges retaliation as well,

  which purportedly caused Plaintiff to suffer “loss of employment

  opportunities, violations of his 1st Amendment rights, damage to

  his professional reputation, damage to his professional

  relationships, defamation of his good character, and needless

  suffering of severe stress, emotional distress and mental

  anguish caused by three years of intense and unnecessary

  litigations.”     Id.



                                   STANDARDS

  A.     Rule 12(b)(1)

              A defendant may challenge a court’s subject matter

  jurisdiction under Rule 12(b)(1).          “A party invoking the federal

  court’s jurisdiction has the burden of proving the actual

                                     - 4 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 5 of 15   PageID #: 405



  existence of subject matter jurisdiction.”         See Thompson v.

  McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

              A challenge to a court’s subject matter jurisdiction

  may be either “facial” or “factual.”        Wolfe v. Strankman, 392

  F.3d 358, 362 (9th Cir. 2004).       In a facial attack, “the

  challenger asserts that the allegations contained in a complaint

  are insufficient on their face to invoke federal

  jurisdiction.”     Id. (quoting Safe Air for Everyone v. Meyer, 373

  F.3d 1035, 1039 (9th Cir. 2004)).        By contrast, in a factual

  attack, “the challenger disputes the truth of the allegations

  that, by themselves, would otherwise invoke federal

  jurisdiction.”     Id. (quoting Safe Air, 373 F.3d at 1039).         Here,

  the Army’s Motion facially attacks the Second Amended Complaint,

  arguing that the allegations therein do not invoke this Court’s

  subject matter jurisdiction.

  B.    Special Considerations for Pro Se Litigants

              Pro se pleadings and briefs are to be construed

  liberally.    Balisteri v. Pacifica Police Dep't., 901 F.2d 696

  (9th Cir. 1990).     The Court should act with leniency toward pro

  se litigants when they technically violate a rule.           Draper v.

  Coombs, 792 F.2d 915, 924 (9th Cir. 1986); Motoyama v. Haw.

  Dep’t of Transp., 864 F. Supp. 2d 965, 975 (D. Haw. 2012).

  However, pro se litigants are “not excused from knowing the most

  basic pleading requirements.”       Am. Ass’n of Naturopathic

                                     - 5 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 6 of 15   PageID #: 406



  Physicians v. Hayhurst, 227 F.3d 1104, 1107 (9th Cir. 2000).

  Pro se litigants must follow the same rules of procedure that

  govern other litigants.      Motoyama, 864 F. Supp. 2d at 975.



                                  DISCUSSION

              “The basic rule of federal sovereign immunity is that

  the United States cannot be sued at all without the consent of

  Congress.”    Block v. North Dakota, 461 U.S. 273, 287, 103 S. Ct.

  1811, 75 L. Ed 2d 80 (1983).       The FTCA affords a limited waiver

  of sovereign immunity for civil actions against the government

  for injuries “caused by the negligent or wrongful act or

  omission of any employee of the Government while acting within

  the scope of his office or employment under circumstances where

  the United States, if a private person, would be liable to the

  claimant in accordance with the law of the place where the act

  or omission occurred.”      28 U.S.C. § 1346(b)(1).      The FTCA is the

  exclusive remedy for tort claims against the United States.             28

  U.S.C. § 2679; see also F.D.I.C. v. Craft, 157 F.3d 697, 706

  (9th Cir. 1998).     Because it constitutes a waiver of sovereign

  immunity, ambiguities must be construed in favor of immunity,

  F.A.A. v. Cooper, 566 U.S. 284, 290-91, 132 S. Ct. 1441, 182 L.

  Ed. 2d (2012), and the plaintiff bears the burden of

  establishing an unequivocal waiver, Holloman v. Watt, 708 F.2d

  1399, 1401 (9th Cir. 1983).

                                     - 6 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 7 of 15   PageID #: 407



              The FTCA excludes certain categories of claims from

  the FTCA’s waiver of sovereign immunity, meaning federal courts

  are without subject matter jurisdiction to hear such claims.

  Among those are claims “arising out of . . . libel, slander,

  misrepresentation, [or] deceit.”        28 U.S.C. § 2680(h).       At the

  same time, legal malpractice claims involving Department of

  Defense (“DOD”) and Coast Guard lawyers may be brought against

  the United States “without running afoul” of the

  misrepresentation exception.       Lewis v. United States, 83 F.

  Supp. 3d 198, 206 (D.D.C. 2015), aff’d, No. 15-5100, 2015 WL

  9003971 (D.C. Cir. Oct. 30, 2015); see also 10 U.S.C. § 1054(a)

  & (e).

              The Army argues that (1) Plaintiff’s malpractice claim

  fails on its own terms because there was no attorney-client

  relationship between Plaintiff and Ms. Orejana, and (2)

  Plaintiff’s allegations are in essence misrepresentation claims,

  which are expressly excluded from the purview of the FTCA’s

  waiver.    The Court agrees with the Army that the absence of an

  attorney-client relationship is fatal to Plaintiff’s legal

  malpractice claim (and therefore his alleged basis for subject-

  matter jurisdiction).      That finding is enough to warrant

  dismissal of the Second Amended Complaint.         Nonetheless, even if

  the Court were to liberally construe Plaintiff’s Complaint as

  asserting something other than legal malpractice (thus taking it

                                     - 7 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 8 of 15    PageID #: 408



  out of the scope of 10 U.S.C. § 1054), the Court finds the

  misrepresentation exception would apply, barring this Court from

  exercising jurisdiction.        In sum, treating Plaintiff’s claim as

  one for legal malpractice, it fails on its own terms (not

  because of the misrepresentation exception); construing

  Plaintiff’s claim as some other tort (e.g., negligence,

  misrepresentation), then it would fall within the

  misrepresentation exception.        Under any theory, Plaintiff’s

  claims are not viable and the Court is without jurisdiction.2/

  I.    The Legal Malpractice Claim

              The Second Amended Complaint asserts a single claim

  for “legal malpractice” based on the alleged conduct of Ms.

  Orejana, an Army attorney.       Plaintiff purportedly seeks to

  establish subject-matter jurisdiction based on 28 U.S.C. §

  1054(e), which provides that malpractice claim may be brought

  against the Army without implicating § 2680(h).           In other words,



        2/ The Court notes that some of the allegations in the Second Amended
  Complaint echo the allegations dismissed by the Court in the Prior Dismissal
  Order. For example, Plaintiff alleges in passing “retaliation,” a “loss of
  employment opportunities,” and “violations of his 1st Amendment rights.” The
  employment-related claims of retaliation and loss of employment fall within
  the category of claims the Court previously dismissed with prejudice. As for
  any allegations based on a violation of the First Amendment, the Court
  already held that such a claim is based on federal—not state—law and thus
  falls outside the scope of the FTCA.
        More broadly, Plaintiff’s claims in the Second Amended Complaint all
  rely on the premise that he is entitled to mileage reimbursement for travel
  for the period he was assigned to Schofield Barracks. As noted above and in
  the Prior Dismissal Order, that issue was already ruled on by Judge Kobayashi
  and is now on appeal. The Court will not re-litigate the issues already
  decided in the 2017 Reimbursement Action. See Taylor v. Sturgell, 553 U.S.
  880, 892, 128 S. Ct. 2161, 171 L. Ed. 2d 155 (2008).

                                      - 8 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 9 of 15    PageID #: 409



  Plaintiff seeks to avoid contending with the misrepresentation

  exception altogether.

              The Court must decide whether Plaintiff has shown that

  Hawai`i law would impose liability for legal malpractice against

  a private person in these circumstances.         Under Hawai`i law, a

  claim for legal malpractice requires a plaintiff to prove four

  elements:    “(1) the parties had an attorney-client relationship,

  (2) the defendant committed a negligent act or omission

  constituting breach of that duty, (3) there is a causal

  connection between the breach and the plaintiff’s injury, and

  (4) the plaintiff suffered actual loss or damages.”           Thomas v.

  Kidani, 126 Haw. 125, 129, 267 P.3d 1230, 1234 (2011).

  Plaintiff’s problem here lies with the first element:              whether

  the parties had an attorney-client relationship.

              Hawai`i courts have held that an attorney owes no duty

  to her client’s adversary.       See Buscher v. Boning, 114 Haw. 202,

  220, 159 P.3d 814, 832 (2007) (“[The] creation of a duty in

  favor of an adversary of the attorney’s client would create an

  unacceptable conflict of interest.” (quoting Myers v. Cohen, 5

  Haw. App. 232, 25-46, 687 P.2d 6 (Ct. App. 1984), rev’d on other

  grounds, 67 Haw. 389, 688 P.2d 1145 (1984))).          Here, the Second

  Amended Complaint alleges that Ms. Orejana was employed by the

  Army and advised and defended the Army in response to

  administrative proceedings brought by Plaintiff.          See 2AC 1-2

                                     - 9 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 10 of 15    PageID #:
                                    410


 (alleging that Ms. Orejana, “while working within the scope of

 her federal employment as a US Army lawyer, provided a legal

 review to the agency” and “filed pleadings to the CBCA in

 response to Plaintiff’s claim” (emphasis added)).          According to

 pleadings submitted with the Complaint, Ms. Orejana plainly

 represented the interests of the Army, not Plaintiff.            See 2AC,

 Exs. B & C.    The attorney-client relationship in this case was

 thus between Ms. Orejana and Plaintiff’s adversary—the Army—not

 between Ms. Orejana and Plaintiff.

             Plaintiff cites Hawai`i Supreme Court case Blair v.

 Ing, 95 Haw. 247, 21 P.3d 452 (2001), for the proposition that

 Hawai`i law allows for “claims of legal malpractice against an

 attorney by a third person not in privity.”         Opp. 9-10.       He

 contends that he can sue the Army for legal malpractice because

 he was an intended beneficiary of Ms. Orejana’s legal advice.

 Blair is inapposite.     Its explicitly narrow holding applies only

 “in the estate planning context.”        Id. at 260-61, 21 P.3d at

 465-66 (“[W]e emphasize that our holding today does not create a

 blanket duty of care to all non-client beneficiaries in every

 case.”).    And Plaintiff has offered no basis for finding that he

 was an intended beneficiary of legal advice to and filings on

 behalf of Plaintiff’s adversary.       Thus, this case involves

 neither estate planning nor a circumstance where Plaintiff could



                                   - 10 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 11 of 15   PageID #:
                                    411


 be described as a “beneficiary” to the legal advice Ms. Orejana

 provided to her employer.

             Beyond the unremarkable notion that an attorney does

 not owe her client’s adversary a duty of care, other factors

 also favor a finding that no attorney-client relationship

 existed between Plaintiff and Ms. Orejana.         Courts generally

 look to the nature of the interaction between the parties.            “An

 attorney-client relationship is contractual and consensual, and

 such a relationship can be formed only with the consent of the

 attorney and individual seeking representation.”          Boskoff v.

 Yano, 57 F. Supp. 2d 994, 998 (D. Haw. 1998).         “An attorney-

 client relationship is formed when an attorney renders advice

 directly to a client who has consulted him seeking legal

 counsel.”    Id. (citing Waggoner v. Snow, Becker, Kroll, Klaris &

 Krauss, 991 F.2d 1501, 1505 (9th Cir. 1993)).         And while the

 subjective belief of the “client” as to whether such a

 relationship existed is a relevant factor, “the belief must be

 objectively reasonable under the totality of the circumstances,

 which includes consideration of factors such as the intent of

 the alleged client and attorney and payment arrangements.”            Id.

 (internal citations and quotation marks omitted).

             Here, viewing the allegations in the light most

 favorable to Plaintiff, any subjective belief on the part of

 Plaintiff that an attorney-client relationship existed is not

                                   - 11 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 12 of 15   PageID #:
                                    412


 objectively reasonable.      He himself admits that Ms. Orejana was

 advising the Army in the scope of her employment as an Army

 lawyer, and any purported wrongdoing was done in the course of

 her advice to and representation of the Army, not Plaintiff.

 For these reasons, Plaintiff has failed to allege the existence

 of an attorney-client relationship between himself and Ms.

 Orejana.

             In the absence of an attorney-client relationship,

 there is no viable legal malpractice claim.         And without a

 viable claim for legal malpractice, Plaintiff has failed to show

 that § 1346(b)(1) and § 1054(e)’s waiver of sovereign immunity

 applies.

 II.   The Misrepresentation Exception

             The Court’s finding that the legal malpractice claim

 fails is sufficient to dismiss the Second Amended Complaint

 entirely.    As discussed above, certain legal malpractice claims

 may be brought against the United States without implicating the

 misrepresentation exception at all.        So because Plaintiff’s

 legal malpractice fails, the Court need not rely separately on

 the misrepresentation exception.       Plaintiff is pro se, however.

 For that reason, the Court will briefly address why—even

 assuming the Court could liberally construe the Second Amended

 Complaint as alleging something other than legal malpractice—

 Plaintiff’s claims would still be jurisdictionally barred.

                                   - 12 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 13 of 15      PageID #:
                                    413


 Assuming without deciding that the Second Amended Complaint

 alleges alternative claims to legal malpractice (e.g., simple

 negligence, negligent or intentional misrepresentation), the

 Court finds that the misrepresentation exception would bar those

 claims from the waiver of sovereign immunity.             The reasons are

 largely the same as those discussed by the Court in the Prior

 Dismissal Order, which the Court will not rehash in detail here.

              As alluded to earlier and as the Court explained in

 the Prior Dismissal Order, the FTCA’s misrepresentation

 exception “shields government employees from tort liability for

 failure to communicate information, whether negligent, or

 intentional.”      Lawrence v. United States, 340 F.3d 952, 958 (9th

 Cir. 2003).      The parties agree on the legal framework for

 deciding whether a claim falls within the misrepresentation

 exception, whereby courts consider the distinction between “the

 performance of operational tasks and the communication of

 information.”      United States v. Fowler, 913 F.2d 1382, 1387 (9th

 Cir. 1990) (quoting Guild v. United States, 685 F.2d 324, 325

 (9th Cir. 1982)).       Plaintiff argues that the conduct alleged in

 the Second Amended Complaint hinges on Ms. Orejana’s performance

 of operational tasks, while Defendants argue that the gravamen

 of the claim is the communication of information.3/

       3/   These arguments raise an interesting intersect between § 2680(h)’s
 (Continued . . . )


                                      - 13 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 14 of 15    PageID #:
                                    414


             Plaintiff’s claims against Ms. Orejana in the Second

 Amended Complaint are no different from those dismissed by the

 Court in the Prior Dismissal Order (the only difference being

 the label of “legal malpractice”).          The Court already held that

 the “crux” of these allegations is “the communication of

 misleading information, not negligent or wrongful performance of

 operational tasks.”      Prior Dismissal Order at 18.        Thus, reading

 the same factual allegations in the Second Amended Complaint

 would lead the Court to the same conclusion:           even assuming that

 the general waiver of sovereign immunity applies in the first

 place, the misrepresentation exception set forth in § 2680(h)

 would bar jurisdiction.




 misrepresentation exception and § 1054(e)’s exemption of legal malpractice
 claims from that exception. In addressing the distinction between
 operational tasks and communication of information, both Plaintiff and the
 Army cite the example of a claim based on the alleged negligence of a
 government physician failing to warn a patient of risks associated with a
 surgery. See Ramirez v. United States, 567 F.2d 854 (9th Cir. 1977). The
 Court need not square that example with the circumstances here. If Plaintiff
 could show that he and Ms. Orejana had a relationship akin to the plaintiff
 and the government physician in that example, then he would not need to rely
 on the distinction analysis anyway because the statutory exemption for claims
 involving legal advice would apply. See 10 U.S.C. § 1054(e). In other
 words, if Plaintiff were successful in pleading legal malpractice, the
 misrepresentation exception would not be a hurdle in the first place.
 Because he has failed to allege the existence of an attorney-client
 relationship, it follows that the gravamen of the claims is not legal
 malpractice, but the miscommunication of information. Cf. Lambert v. United
 States, No. 15-CV-147 PLR-HBG, 2016 WL 632461, at *3-4 (E.D. Tenn. Feb. 17,
 2016) (holding that the “essence” of the claims were “not [the attorney’s]
 malpractice, but his communication of misinformation” and thus holding that §
 2680(h) applied). In other words, the misrepresentation exception must
 apply.

                                    - 14 -
Case 1:19-cv-00459-ACK-KJM Document 50 Filed 08/13/20 Page 15 of 15          PageID #:
                                    415


                                  CONCLUSION

             For the foregoing reasons, the Court GRANTS the Army’s

 Motion to Dismiss, ECF No. 43, and DISMISSES the Second Amended

 Complaint, ECF No. 42, for lack of subject-matter jurisdiction.

 The Court previously cautioned Plaintiff that his failure to

 cure the defects identified in the Prior Dismissal Order would

 result in dismissal with prejudice.         Plaintiff has failed to

 plead an essential element of his legal malpractice claim (the

 existence of an attorney-client relationship) and any attempt to

 do so would be futile.      Moreover, no matter how liberally the

 Court reads Plaintiff’s claims, they in essence hinge on

 allegations of either misrepresentation (which are barred by the

 FTCA’s misrepresentation exception) or wrongful employment

 practices (which the Court already dismissed with prejudice).

             Because it is clear that Plaintiff’s claims could not

 be saved by amendment, the Second Amended Complaint is DISMISSED

 WITH PREJUDICE.

             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, August 13, 2020.



                                          ________________________________
                                          Alan C. Kay
                                          Sr. United States District Judge


 Aubart v. McCarthy, Civ. No. 19-00459 ACK-KJM, Order Granting Defendant’s
 Motion to Dismiss Plaintiff’s Second Amended Federal Tort Claims Act
 Complaint.



                                    - 15 -
